BOYER, Judge,
dissenting.
I take no issue with the principles of law recited in the majority opinion nor in the result reached. I do, however, disagree with the path followed to reach that result. The judgment here appealed is a summary final judgment which was entered on conflicting issues of material fact. On motion for summary judgment issues of material fact may not be resolved by the trial judge hearing the motion. (Connell v. Sledge, 306 So.2d 194 (Fla. 1st DCA 1975) and cases therein cited; Wills v. Sears, Roebuck & Company, 351 So.2d 29 (Fla.1977), filed September 8, 1977, not yet reported) I would therefore reverse for a trial on the merits.